Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.
Response to Arguments
Examiner notes Applicant’s continued statement that “Applicant will consider filing a terminal disclaimer, as appropriate, once claims of the present application are otherwise deemed allowable.” However, MPEP § 804, section I instructs that “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03 [regarding action to be taken for amendments not fully responsive]”. (Examiner’s emphasis added.) Given the instant amendments, the double patenting rejection is updated but otherwise continues to apply to the claims. Therefore, it is maintained. While Examiner will not hold the instant response non-responsive in the interests of compact prosecution, a future filing in compliance with MPEP § 804, section I as explained above will be required.
Applicant's arguments filed in the instant response have been fully considered but they are not persuasive.
Applicant argues that Syed fails to teach or suggest the claimed invention as amended. However, the Examiner respectfully disagrees in light of the combined teachings of Gupta and Pijewski as updated in the rejection below. Applicant’s argues that:
“Amended claim 1 recites that the throttling engine limits access to at least one of the first user and the second user based on when the total activity aggregate of all instances that belong to the first user and a second user exceeds a threshold. This amendment is meant to clarify the differences between the claimed subject matter and the prior art, as the data access limitations in the current inventive subject matter can be imposed as a function of the total activity aggregate of all instances among a set of users within a zone after exceeding a threshold. Indeed, Pijewski fails to teach, suggest, or motivate limiting user access within a zone when the total activity aggregate belong a set of users exceeds a threshold. Instead, Pijewski discloses a “throttling kernel” that “selectively throttle[s] requests for computing resources ... based upon a comparison of usage metric and priority for the tenant”. (See Pijewski, col. 5, In. 47-49, emphasis added).” (Applicant’s emphasis added and underlined.) (Examiner’s emphasis added and bolded.)
However, Pijewski taught that a “customer” or “owner” may have their own tenancy within a “tenant”/”zone”. Furthermore, Pijewski taught in paragraph 0056 that “In some embodiments, the users in the virtualized environment have full I/O access at the start regardless of the size of their virtual machine or zone or their assigned priority. Subsequently, the resources can be limited by blocking access for variable periods of time. This approach may be analogous to metering lights on a freeway entrance. Sometimes the lights are green when the user needs resources, and other times the user has to wait. This time sharing may be accomplished, in some embodiments, in a virtualized hypervisor environment.”) Based on Pijewski’s characterizations that “For example, systems that provide a cloud resource may be utilized exclusively by their owners, such as Google.TM. or Yahoo!.TM.” (paragraph 0003) and “Customers or system administrators may utilize client devices 115 to access their tenant within the system 105” (paragraph 0034), a “customer” or “owner” may have a plurality of users using client devices, certainly at least a “first” and “second” “user” as claimed, which use the “tenant”/”zone” in the same manner and that the users are “assigned priority” or are otherwise delineated such that their access may be limited when the total activity aggregate of all instances of the users exceeds a threshold (ie. “usage metric”). 
Therefore, Examiner is unpersuaded that Pijewski does not teach the amended claim limitations and the rejection under the combined teachings of Gupta and Pijewski is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10 of U.S. Patent No. 10,700,951 to Syed et al in view of claims 2, 4, 6 and 9 of U.S. Patent No. 10,305,761 to Syed et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The following table shows the correspondence between the instant claims 1-2 and 5-10 and claims 1, 4-8, and 10 of U.S. Patent No. 10,700,951 to Syed et al in view of claims 2, 4, and 9 (which incorporate the limitations from claim 1) of U.S. Patent No. 10,305,761 to Syed et al.:
            This Application		     US 10,700,951		         US 10,305,761
1. A system for measuring usage of at least one computer resource within a multi-tenant system, comprising:
1. A system for measuring usage of at least one computer resource within a multi-tenant system, comprising: 
1. A system for measuring a usage event of at least one computer resource within a multi-tenant system, comprising: 
a metering engine configured to monitor a plurality of data streams of the multi-tenant system;
a metering engine configured to monitor a plurality of data streams of the multi-tenant system; 
a metering engine configured to monitor a plurality of data streams generated by monitored events of the multi-tenant system; 
an identity engine configured to identify a first user who initiated a portion of the plurality of data streams from a group of users comprising the first user and a second user;
an identity engine configured to identify a first user who initiated a portion of the plurality of data streams from a group of users comprising the first user and a second user; 
an identity engine configured to identify a first user who initiated an event captured by a portion of the plurality of data streams from a group of users as first user instances uniquely mapped to the first user; 
a bucket aggregator configured to aggregate activity from the first user as a function of the portion of the plurality of data streams to create a total activity aggregate of the first user;
a bucket aggregator configured to aggregate activity from the first user as a function of the portion of the plurality of data streams to create a total activity aggregate of the first user; 
a bucket aggregator configured to aggregate activity from the first user instances to create a total activity aggregate of the first user comprising monitored events; 
a subscription engine configured to generate a summary of the total activity aggregate of the first user;
a subscription engine configured to generate a summary of the total activity aggregate of the first user; 
a subscription engine configured to generate a summary of the total activity aggregate of the first user and a total activity aggregate of all instances that belong to a same zone as the first user; 
a rendering engine that presents a representation of the generated summary of the total activity aggregate of the first user to a user interface; wherein the rendering engine is configured to generate a total activity aggregate of all instances that belong to a same zone as the first user; 

a rendering engine that presents a representation of the generated summary of the total activity aggregate of the first user and the total activity aggregate of all instances that belong to a same zone as the first user to a user interface; 


a notification engine configured to provide notifications to users regarding at least one of a cloud resource status, a comparative resource usage metric, a comparative operational feature metric, and a billing error.

9. The system of claim 1, further comprising a notification engine configured to provide notifications to users regarding at least one of a cloud resource status, a comparative resource usage metric, a comparative operational feature metric, and a billing error.
a throttling engine configured to limit access of at least one of the first user and the second user to a first zone when the total activity aggregate of all instances that belong to the first user and a second user exceeds a threshold;
a throttling engine configured to limit access of at least one of the first user and the second user to a first zone when the total activity aggregate of all instances that belong to the first zone exceeds a threshold;
6. The system of claim 1, further comprising a throttle engine configured to shut off an access of any user of the same zone when the total activity aggregate of all instances that belong to the same zone exceeds a threshold.
wherein the metering engine, the identity engine, the bucket aggregator, the subscription engine, the rendering engine, the throttling engine, and the notification engine comprise stored program instructions embedded in a non-transitory computer readable storage medium, and wherein the stored program instructions are executed by a computer processor.
wherein the metering engine, the identity engine, the bucket aggregator, the subscription engine, and the throttling engine comprise stored program instructions embedded in a non-transitory computer readable storage medium, and wherein the stored program instructions are executed by a computer processor.
wherein the metering engine, the identity engine, the bucket aggregator, the subscription engine, and the rendering engine comprise stored program instructions embedded in a non-transitory computer readable storage medium, and wherein the stored program instructions are executed by a computer processor to execute a function.
2.    The system of claim 1, wherein the representation of the summary comprises an audible notification.

2. The system of claim 1, wherein the representation of the summary comprises an audible notification.
5.    The system of claim 1, further comprising an identity database configured to store an identity of each user in the group of users.
4. The system of claim 1, further comprising an identity database configured to store an identity of each user in the group of users.
4. The system of claim 1, further comprising an identity database configured to store an identity of each user in the group of users.
6.    The system of claim 1, further comprising a stream selection engine configured to select a subset of the portion of the plurality of data streams for logging.
6. The system of claim 1, further comprising a stream selection engine configured to select a subset of the portion of the plurality of data streams for logging.

7.    The system of claim 6, further comprising a quantification engine configured to aggregate activity from the selected subset of the portion of the plurality of data streams to create a subset activity aggregate of the first user.
5. The system of claim 4, further comprising a quantification engine configured to aggregate activity from only the selected subset of the portion of the plurality of data streams to create a subset activity aggregate of the first user.

8.    The system of claim 1, wherein the subscription engine is further configured to generate a summary of a subset activity aggregate of the first user and wherein the rendering engine is configured to present a representation of the subset activity aggregate of the first user.
7. The system of claim 6, wherein the subscription engine is further configured to generate a summary of the subset activity aggregate of the first user and wherein the rendering engine is configured to present a representation of the subset activity aggregate of the first user.

9.    The system of claim 1, wherein the identity engine is further configured to identify an application for each data stream of the portion of data streams.
8. The system of claim 1, wherein the identity engine is further configured to identify an application for each data stream of the portion of data streams.

10.    The system of claim 1, wherein at least one of the comparative resource usage metric and the comparative operational feature metric are calculated based on local operations and cloud operations.
10. The system of claim 9, wherein at least one of the comparative resource usage metric and the comparative operational feature metric are calculated based on local operations and cloud operations.



As can be seen, in view of claim 1 of US 10,700,951 and claims 6 and 9 (which incorporates the limitations from claim 1) of US 10,305,761, these limitations in combination render claim 1 of the instant application as being an obvious variation of the previously patented claims, the main difference being the recitation of “the total activity aggregate of all instances that belong to the first user and a second user” as opposed to “the total activity aggregate of all instances that belong to the first zone” as recited in 10,700,951 and 10,305,761. Another main difference is in regards to the claims being embodied in two different patents granted to Applicant. However, given that the recitation of “a group of users comprising the first user and a second user” and that the throttling engine “limit[s] access of at least one of the first user and the second user to a first zone” and the analogous recitation of elements of the systems in each patented claim, one skilled in the art would have found these differences to merely be an obvious variation since the combination of the limitations from each reference patent are clearly analogous to one another and would have been motivated to combine these limitations such that the combination would have resulted in the obvious variation claimed. Therefore, one skilled in the art would have concluded that the invention defined in the claims would have been an obvious variation of the inventions defined in the claims of the cited patents resulting in the composite system as claimed.
Furthermore, dependent claim(s) claims 2 and 5-10 also specifically correspond to dependent claims 2 of US 10,305,761 and dependent claims 4, 6, 5, 7, 8 and 10 of US 10,700,951 respectively as can be seen in the above tables and are also otherwise anticipated by these claims.
As such, claims 1-2 and 5-10 are found to be obvious variations of claims 1, 4-8 and 10 of U.S. Patent No. 10,700,951 to Syed et al in view of claims 2, 4, 6 and 9 of U.S. Patent No. 10,305,761 to Syed et al. as applied above and are therefore rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-10 recite a “group of users comprising the first user and a second user”. Claims 1-10 then later recite “all instances that belong to the first user and a second user”. It is unclear whether this newly recited “second user” is the same as the one earlier recited. Examiner will assume that this is the case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7702779 to Gupta et al. (“Gupta”) in view of US 20130254407 to Pijewski et al. (“Pijewski”).
Regarding claim 1, Gupta taught a system for measuring usage of at least one computer resource within a multi-tenant system (“utility computing” “model” or “environment”; consider, generally, column 1, lines 13-56) (also consider column 19, lines 37-41 wherein the modules disclosed “may be packaged within a single software module” or even as “independent software modules”), comprising:
a metering engine (“meter agents”) configured to monitor a plurality of data streams of the multi-tenant system; an identity engine configured to identify a first user who initiated a portion of the plurality of data streams from a group of users comprising the first user and a second user; (consider at least column 2, lines 15-65 regarding wherein the “meter agent” “periodically collects” “values for a set of attributes of the usage data” “corresponding to one or more resources” including a “variety of logical resources as well as on physical resources (such as CPUs and disks)” for a “specific user or user group to whom the resource usage over a specific time interval is to be attributed, the name and parameters of the command whose execution led to the resource usage, etc.” including an “application service” which “may be organized into multiple logical tiers” and also include a “plurality of processes at one or more hosts” which “receive requests”) (consider further generally column 3, lines 39-67 and column 5, line 25-column 6, line 11 about the types of “usage data” collected by the “meter agents” including “physical resources” and “logical resources” that may be defined in a “meter specification” and how the data may be attributed to a “user and/or a user group or project”)
a bucket aggregator (“meter aggregator”) configured to aggregate activity from the first user as a function of the portion of the plurality of data streams to create a total activity aggregate of the first user; (consider at least column 2, lines 15-51 and 60-65 regarding wherein the “meter aggregator” “aggregate[s] the usage data associated with an application server” wherein the “values for a set of attributes of the usage data” “corresponding to one or more resources” including the “specific user or user group to whom the resource usage over a specific time interval is to be attributed, the name and parameters of the command whose execution led to the resource usage, etc.”); a subscription engine configured to generate a summary of the total activity aggregate of the first user (for storage within a “meter results database” or, alternatively, the summary being directly given; consider column 3, lines 59-67); a rendering engine that presents a representation of the generated summary of the total activity aggregate of the first user to a user interface; wherein the rendering engine is configured to generate a total activity aggregate of all instances that belong to a same zone (“processes” of a particular “application service” as being “organized” within “tiers”; consider generally column  8, line 33-column 9, line 26 and also column 15, line 46-column 16, line 15 regarding “application grouping”) as the first user; a notification engine configured to provide notifications to users (via “interface” for “real time data”) regarding at least one of a cloud resource status, a comparative resource usage metric (“usage data”), a comparative operational feature metric, and a billing error. (consider column 1, line 60-column 2, line 6, “Each user may have a different perspective or preference on the manner in which resource usage data is aggregated, and on the units in which resource usage is represented and/or billed. In particular, some users may be interested in a presentation of the costs and resource usage at a business function level, e.g., in terms of specific application services provided, while other users may prefer the resource usage data in terms of individual application programs or at other granularities. Users may also be interested in obtaining different customized views of the same underlying resource usage data, for example, in the ability to drill down into the usage and cost data to identify the specific patterns of usage that are most expensive over a particular time period.”) (consider further column 2, lines 33-39 and 56-60 wherein “The applications or processes of the application service may be distributed across multiple hosts, and in some embodiments may move from one host to another over time. In embodiments where applications or processes migrate, or where new processes or applications are instantiated for a given application service over time, the meter aggregator may be configured to track the migration or instantiation of processes and associate the resource usage by the migrated or newly instantiated processes with the application service” and “In some embodiments, the meter aggregator may be configured to provide one or more displays of the aggregated data, including, for example, a real-time display of resource usage aggregated for the application service.”) (consider further column 4, lines 12-34, “In general, an application service may represent any collection of data processing functionality aggregated from the perspective of a user or a set of users. In one environment, for example, an application service may represent an electronic auction site, while in another environment, an application service may represent an online magazine's Internet site. Multiple processes, often corresponding to more than one executable program, may together perform the functionality provided by an application service in some embodiments. For example, in the embodiment shown in FIG. 1, a service specification for application service 122 may indicate that processes 120A, 120B, 120C, 120D and 120E collectively provide the functionality supported by application service 122, and meter aggregator 180 may be configured to aggregate the data for the resources consumed by these application processes…In some embodiments, as described in further detail below, meter aggregators 180 may provide multiple views of the aggregated data and/or billing amounts, e.g., a first interface may be provided for viewing the aggregated data in real time (e.g., shortly after the usage data is collected by meter agents 115), while a second interface may be provided for long term aggregations or for obtaining invoices.”),
wherein the metering engine, the identity engine, the bucket aggregator, the subscription engine, the rendering engine, and the notification engine comprise stored program instructions embedded in a non-transitory computer readable storage medium, and wherein the stored program instructions are executed by a computer processor. (consider at least column 19, lines 16-64)
Gupta may be interpreted as not expressly teaching a throttling engine configured to limit access of at least one of the first user and the second user to a first zone when the total activity aggregate of all instances that belong to the first user and a second user exceeds a threshold, however, as shown above, Gupta did teach aggregating activity from the first user as a function of the portion of the plurality of data streams to create a total activity aggregate of the first user, generating a summary of the total activity aggregate of the first user and presenting a representation of the generated summary of the total activity aggregate of the first user and the total activity aggregate of all instances that belong to a same zone.
In an analogous art relating to multi-tenant systems, Pijewski taught a throttling engine (“throttling” “layer”/“kernel”; consider paragraph 0035) wherein the throttling engine is configured to limit access of at least one of a first user and a second user to a first zone (consider paragraph 0019, “a cloud computing environment may include a physical machine or plurality of machines that provision a plurality of tenants (e.g., zones) for customers” and also paragraph 0031 regarding “zones”) when total activity aggregate of all instances that belong to a first user and a second user exceeds a threshold (“usage metric”) (consider paragraphs 0003, 0034, and 0056 wherein the “customer” or “owner” that uses the zone has at least a first and second user using “client devices” wherein “the users in the virtualized environment have full I/O access at the start regardless of the size of their virtual machine or zone or their assigned priority”) (consider further paragraph 0027, “If desired, each tenant may be provisioned with a usage metric and the I/O throttling functionality may monitor I/O usage across the zones and compare I/O usage for each tenant to its usage metric. If a zone has a higher-than-average I/O usage (compared to their usage metric), the I/O throttling functionality may throttle or temporarily suspend I/O requests from the tenant to the I/O device.”) (consider further paragraph 0037 wherein “a system administrator may interact with the throttling kernel 200 to establish guidelines that govern the behavior of the throttling kernel 200. For a particular computing resource such as a physical storage media that may be accessed by the tenants 110A-N, the system administrator may determine threshold request levels that represent the physical constraints of the computing resource”) (consider further paragraph 0047 wherein “compar[ing]” the “current usage metric for a tenant” is performed such that “[i]f the usage metric for a tenant exceeds its priority, the throttling module 225 may be executed to throttle the tenant”) (consider further paragraph 0051 regarding wherein “the throttling kernel 200 may employ a global priority to each tenant within the multi-tenant system. The analytics module 220 may compare the raw request data for each tenant to the global priority value and throttle tenants that generate requests for the computing resource that exceed the global priority. In other embodiments, the throttling kernel 200 may simply compare raw request numbers for each of the tenants relative to one another and selectively throttle tenants as their raw request numbers increase or decrease over time”), wherein the throttling engine comprises stored program instructions embedded in a non-transitory computer readable storage medium, and wherein the stored program instructions are executed by a computer processor (consider paragraphs 0064-0066).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Gupta to include the taught features of Pijewski such that the modification includes every element as claimed. Given Gupta’s disclosure of measuring usage of at least one computer resource within a multi-tenant system using various engines, Pijewski specifically taught that using a throttling engine allows the fair allotment of resources between tenants such that the throttling allows for limiting of access without denial of access (paragraphs 0049 and 0056). Given this specific advantage in Pijewski, one skilled in the art would have been motivated to modify the teachings of Gupta with the teachings of Pijewski such that the system as taught in Gupta may be further enhanced with a throttling engine as taught in Pijewski so that the throttling engine can limit access of at least one of the first user and the second user to the first zone when total activity aggregate of all instances that belong to the first user and a second user exceeds a threshold as claimed. Therefore, such a modification of the teachings of Gupta with the teachings of Pijewski would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 3, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught wherein the comparative resource usage metric comprises at least one of a user consumption metric and a block billing metric. (consider column 2, lines 56-60 wherein “In some embodiments, the meter aggregator may be configured to provide one or more displays of the aggregated data, including, for example, a real-time display of resource usage aggregated for the application service.”) (consider further column 2, lines 15-51 and 60-65 regarding wherein the “meter aggregator” “aggregate[s] the usage data associated with an application server” wherein the “values for a set of attributes of the usage data” “corresponding to one or more resources” including the “specific user or user group to whom the resource usage over a specific time interval is to be attributed, the name and parameters of the command whose execution led to the resource usage, etc.”)
Regarding claim 4, the combined teachings of Gupta and Pijewski taught the system of claim 3.
Gupta taught wherein the user consumption metric further comprises at least one of a software run-time metric, a concurrent users metric, and a resource allocation metric. (consider column 2, lines 56-60 wherein “In some embodiments, the meter aggregator may be configured to provide one or more displays of the aggregated data, including, for example, a real-time display of resource usage aggregated for the application service.”) (consider at least column 2, lines 15-51 and 60-65 regarding wherein the “meter aggregator” “aggregate[s] the usage data associated with an application server” wherein the “values for a set of attributes of the usage data” “corresponding to one or more resources” including the “specific user or user group to whom the resource usage over a specific time interval is to be attributed, the name and parameters of the command whose execution led to the resource usage, etc.”)
Regarding claim 5, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught the system further comprising an identity database (“configuration database” that stores an “identification of a user and/or a user group or project”/”user names, group names, project names”) configured to store an identity of each user in the group of users. (consider column 5, lines 13-15 and 24-30 and column 11, lines 26-29) (consider also column 5, lines 31-56 regarding “attribute values associated with or classifying users” that have been “pre-inserted in system configuration databases” which “may also be collected with each measurement”)
Regarding claim 6, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught the system further comprising a stream selection engine configured to select a subset of the portion of the plurality of data streams for logging. (consider column 7, lines 44-50, “In some embodiments, filter specifications used to select specific subsets of gathered data may also be stored in either configuration database 160 or meter results database 150. Such stored filter specifications may be used, for example, to quickly extract desired views of the data without having to formulate new queries each time.”)
Regarding claim 7, the combined teachings of Gupta and Pijewski taught the system of claim 6.
Gupta taught the system further comprising a quantification engine configured to aggregate activity from the selected subset of the portion of the plurality of data streams to create a subset activity aggregate of the first user. (consider column 1, line 60-column 2, line 6, “Each user may have a different perspective or preference on the manner in which resource usage data is aggregated, and on the units in which resource usage is represented and/or billed. In particular, some users may be interested in a presentation of the costs and resource usage at a business function level, e.g., in terms of specific application services provided, while other users may prefer the resource usage data in terms of individual application programs or at other granularities. Users may also be interested in obtaining different customized views of the same underlying resource usage data, for example, in the ability to drill down into the usage and cost data to identify the specific patterns of usage that are most expensive over a particular time period.”) (consider column 7, lines 44-50, “In some embodiments, filter specifications used to select specific subsets of gathered data may also be stored in either configuration database 160 or meter results database 150. Such stored filter specifications may be used, for example, to quickly extract desired views of the data without having to formulate new queries each time.”
Regarding claim 8, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught wherein the subscription engine is further configured to generate a summary of a subset activity aggregate of the first user and wherein the rendering engine is configured to present a representation of the subset activity aggregate of the first user. (consider column 1, line 60-column 2, line 6, “Each user may have a different perspective or preference on the manner in which resource usage data is aggregated, and on the units in which resource usage is represented and/or billed. In particular, some users may be interested in a presentation of the costs and resource usage at a business function level, e.g., in terms of specific application services provided, while other users may prefer the resource usage data in terms of individual application programs or at other granularities. Users may also be interested in obtaining different customized views of the same underlying resource usage data, for example, in the ability to drill down into the usage and cost data to identify the specific patterns of usage that are most expensive over a particular time period.”) (consider further column 7, lines 44-50, “In some embodiments, filter specifications used to select specific subsets of gathered data may also be stored in either configuration database 160 or meter results database 150. Such stored filter specifications may be used, for example, to quickly extract desired views of the data without having to formulate new queries each time.”)
Regarding claim 9, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught wherein the identity engine is further configured to identify an application for each data stream of the portion of data streams. (consider column 1, line 60-column 2, line 6, “Each user may have a different perspective or preference on the manner in which resource usage data is aggregated, and on the units in which resource usage is represented and/or billed. In particular, some users may be interested in a presentation of the costs and resource usage at a business function level, e.g., in terms of specific application services provided, while other users may prefer the resource usage data in terms of individual application programs or at other granularities. Users may also be interested in obtaining different customized views of the same underlying resource usage data, for example, in the ability to drill down into the usage and cost data to identify the specific patterns of usage that are most expensive over a particular time period.”) (consider further column 2, lines 33-39 and 56-60 wherein “The applications or processes of the application service may be distributed across multiple hosts, and in some embodiments may move from one host to another over time. In embodiments where applications or processes migrate, or where new processes or applications are instantiated for a given application service over time, the meter aggregator may be configured to track the migration or instantiation of processes and associate the resource usage by the migrated or newly instantiated processes with the application service” and “In some embodiments, the meter aggregator may be configured to provide one or more displays of the aggregated data, including, for example, a real-time display of resource usage aggregated for the application service.”) (consider further column 4, lines 12-34, “In general, an application service may represent any collection of data processing functionality aggregated from the perspective of a user or a set of users. In one environment, for example, an application service may represent an electronic auction site, while in another environment, an application service may represent an online magazine's Internet site. Multiple processes, often corresponding to more than one executable program, may together perform the functionality provided by an application service in some embodiments. For example, in the embodiment shown in FIG. 1, a service specification for application service 122 may indicate that processes 120A, 120B, 120C, 120D and 120E collectively provide the functionality supported by application service 122, and meter aggregator 180 may be configured to aggregate the data for the resources consumed by these application processes…In some embodiments, as described in further detail below, meter aggregators 180 may provide multiple views of the aggregated data and/or billing amounts, e.g., a first interface may be provided for viewing the aggregated data in real time (e.g., shortly after the usage data is collected by meter agents 115), while a second interface may be provided for long term aggregations or for obtaining invoices.”)
Regarding claim 10, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta taught wherein at least one of the comparative resource usage metric and the comparative operational feature metric are calculated based on local operations and cloud operations. (consider at least column 15, line 20-column 16, line 63 regarding “target execution environments” using the attributes of different hosts of devices for applications that comprise such “environments” including “throughput” and “response time” “constraints” and “specifications”) (it may be reasonably inferred that at least the comparative resource usage metric is calculated based on operations within these “environments” being local in the context of “response time” or “throughput” and also as being disposed within a “data center” which, in the context of the utility computing environment, is interpreted as being the “cloud”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta and Pijewski as applied to claim 1 above, and in further view of US 7486196 to Bicheno et al. (“Bicheno”).
Regarding claim 2, the combined teachings of Gupta and Pijewski taught the system of claim 1.
Gupta and Pijewski may be interpreted as not expressly teaching wherein the representation of the summary comprises an audible notification.
However, in an analogous art of monitoring the performance of an application and representing summarized results to a user (consider column 1, lines 15-49), Bicheno taught wherein a representation of such comprises an audible notification (consider column 23-45 regarding the “utilization” of “audible sounds to represent a change in the performance of an application”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the representation of the summary taught in Gupta and Pijewski with the audible notification taught in Bicheno such that their combination includes every element as claimed. The Examiner finds that the teaching within Bicheno demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459